Opinion by
Dallinger, J.
In accordance with stipulation of counsel that the merchandise consists of wire cloth similar to that the subject of Paper Mill Equipment, Ltd. v. United States (7 Cust. Ct. 25, C. D. 526), it was held dutiable under the provision in paragraph 372 for machines or parts for making paper pulp or paper, not specially provided for, wholly or in chief value of metal or porcelain, at 20 percent under paragraph 372 by virtue of the trade agreement with Sweden (T. D. 47785). The protest was sustained.